MEMORANDUM**
Sonia Marisol Iraheta Carballo, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) opinion which affirmed the Immigration Judge’s (“IJ”) denial of her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. See Abebe v. Gonzales, 432 F.3d 1037, 1040-41 (9th Cir.2005). Where, as here, the BIA “adopts the IJ’s decision while adding its own reasons, we review both decisions.” Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We review for substantial evidence and may reverse only if the evidence compels such a result. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Iraheta Carballo seeks asylum based on incidents allegedly perpetrated by her ex-boyfriend, a policeman. Even accepting Iraheta Carballo’s testimony as credible, substantial evidence supports the IJ’s and BIA’s finding that Iraheta Carballo failed to establish past persecution or a well-founded fear of future persecution on account of a protected ground. See Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.